DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hornung on 03/15/2022.
The application has been amended as follows: 
A.	Amend claim 21 to read as follows:
Claim 21, A method of preparing a distal femur of a patient for receipt of an implant, comprising: 
acquiring an anatomically accurate image of said distal femur by scanning said distal femur of a patient in two scans, wherein between the scans the patient is moved in order to reposition a coil of an imaging apparatus to cover a most proximal or a most distal region of said distal femur; converting the anatomically accurate image to a digital model of said distal femur;  
mapping a contoured surface of said distal femur onto a digital model of a resection guide locator using a processor to create a digital model of a customized resection guide locator, 
wherein mapping the contoured surface of said distal femur onto a digital model of a resection guide locator includes applying the digital model of the resection guide locator to a surface of the digital model of said distal femur; and
; 
wherein a first elongate slot and at least one first hole are defined within the pocket, the first elongate slot and the at least one first hole are positioned within the pocket such that the first elongate slot aligns with a second elongate slot defined by the resection guide and the at least one first hole aligns with at least one second hole defined by the resection guide when the resection guide is received within the pocket of the customized resection guide locator, wherein the at least one first hole does not intersect the first elongate slot.
B.	Cancel claims 22 – 23 and 26.
C.	Allow claims 21, 24 – 25 and 27. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Rose (US Pub. 2009/0087276 A1) which discloses a related method [abstract, Figs. 84 – 87] comprising designing and manufacturing resection guide locator [i.e. 3152] defining a pocket with at least one slot [by 3162] to align with a slot [i.e. 3174, 3176 or 3178] of a resection guide [i.e. 2164, 2166 or 2168]. Rose does not disclose all the limitations of the claim as currently amended, mainly directed to the not intersecting at least one hole and at least one slot positioned in the pocket of the resection guide locator and to align with at least one hole and at least one slot of the resection guide when received within the pocket. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL S HANNA/Primary Examiner, Art Unit 3775